Richardson, Judge:
The protests enumerated in the schedule of protests annexed hereto were submitted to the court for decision upon a stipulation which reads as follows:
IT IS STIPULATED AND AGREED BETWEEN COUNSEL, in the matter of the above protests, as follows:
That the merchandise imported under the entries covered by the protests enumerated in Schedule A, hereto attached and made a part hereof, consists of wool tops, imported from Uruguay, which were assessed with a countervailing duty under Section 303, Tariff Act of 1930, pursuant to a notice promulgated 'by the Secretary of the Treasury on May 6, 1953 (T.D. 53257), or as subsequently amended (T.D. 53446).
That the said assessment of coutervailing duty was protested by the plaintiff, claiming that said assessment was and is illegal and void, and that the said wool tops are not sub ject to the assessment thereon of any countervailing duty.
*377That the facts and the issues involved herein are the same in all material respects as those involved in ENERGETIC WORSTED CORP. v. UNITED STATES, C.A.D. 874, wherein it was held that a multiple exchange rate system in force in Uruguay at the time the goods were exported did not result in a bounty or grant being paid or bestowed on the export of wool tops.
That the record in said C.A.D. 874 may be incorporated into and made a part of the record herein; and that the above protests may be deemed to be submitted for decision upon this stipulation.
Accepting this stipulation as evidence of the facts and upon the authority of the case cited therein, we hold that the protest claims that assessment of countervailing duties on the imported wool tops is illegal and void and that said wool tops are not subject to the assessment of any countervailing duty are sustained.
Judgment will be entered accordingly.